Broyles, C. J.
The defendant and William Kimbrell were jointly indicted for the offense of burglary, and were tried separately. The defendant was convicted; and his motion for new trial, consisting of the general grounds and one special ground, *251was overruled. The general grounds are expressly abandoned in the brief of counsel for the accused. The special ground is based upon the failure of the court to instruct the jury on the law of conspiracy, which the ground alleges was applicable to the case, “for the reason that movant was jointly indicted with one William Kimbrell.” No evidence is set forth in the ground, and the allegation therein that the law of conspiracy was applicable to the case “for the reason that movant was jointly indicted with one William Kimbrell,” is a non sequitur and a mere conclusion of the movant. Moreover, this court, in order to ascertain whether the law of conspiracy was applicable to the facts of the case, would be obliged to examine the brief of the evidence; and under repeated rulings of the Supreme Court and this, court, a special ground of a motion for new trial must be complete and understandable within itself, and can not be considered where it becomes necessary for the reviewing court, in order to intelligently pass upon the assignment of error made in the ground, to refer to the brief of the evidence or to any other part of the record- Since the special ground can not be considered by this court, and the general grounds have been abandoned, the judgment denying a new trial must be and is

Affirmed.


MacIntyre and Guerry, JJ., concur.